Name: Council Regulation (EEC) No 2247/89 of 24 July 1989 on an emergency measure for the free supply of certain agricultural products to Poland
 Type: Regulation
 Subject Matter: cooperation policy;  trade policy;  foodstuff
 Date Published: nan

 Avis juridique important|31989R2247Council Regulation (EEC) No 2247/89 of 24 July 1989 on an emergency measure for the free supply of certain agricultural products to Poland Official Journal L 216 , 27/07/1989 P. 0005 - 0005*****COUNCIL REGULATION (EEC) No 2247/89 of 24 July 1989 on an emergency measure for the free supply of certain agricultural products to Poland THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (1), as last amended by Regulation (EEC) No 1834/89 (2), and in particular Article 7 thereof, Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (3), as last amended by Regulation (EEC) No 571/89 (4), and in particular Article 7 (2) thereof, and Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (1), as last amended by Regulation (EEC) No 1119/89 (2), and in particular Article 35 thereof, Having regard to the proposal from the Commission, Whereas the market for certain agricultural products may feature production situations which make it possible to dispose of such products on special terms; Whereas, in order to give effect to the conclusions of the Council of 17 June 1989, the purpose of which was the supply of food aid to Poland, provision should be made for making agricultural products available to Poland in order to improve conditions of supply to the Polish people; whereas, in the case of some of these products, the measures required could be adopted by the Commission itself pursuant to the Regulations in force; Whereas it is for the Commission to lay down the detailed rules for the application of this measure, HAS ADOPTED THIS REGULATION: Article 1 An emergency measure is hereby adopted, under the conditions laid down below, for free supply to Poland of certain products to be determined. Article 2 1. For the purposes of implementing this measure, the Community shall: - put up for sale at a fixed price products from intervention stocks; - make available products to be disposed of following buying-in operations. The costs to be taken into account for the supply of the products in question shall be determined by invitation to tender. The selling price and the supply costs shall be reimbursed, in accordance with detailed rules to be determined, to the successful tenderers for products for which proof is provided that they have reached the delivery stage laid down. 2. Products consigned pursuant to this Regulation shall not qualify for export refunds and shall not be subject to the arrangements concerning monetary compensatory amounts. Article 3 The detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75 or, as the case may be, in the corresponding Articles in the other Regulations on the common organization of the markets in question. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 1989. For the Council The President H. NALLET (1) OJ No L 281, 1. 11. 1975, p. 1. (2) OJ No L 180, 27. 6. 1989, p. 1. (3) OJ No L 148, 29. 6. 1968, p. 24. (4) OJ No L 61, 4. 3. 1989, p. 43. (5) OJ No L 118, 20. 5. 1972, p. 1. (6) OJ No L 118, 29. 4. 1989, p. 12.